Citation Nr: 0425724	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO), denying the veteran entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's reported stressor was working at a military 
mental health clinic stateside counseling servicemen during 
the Vietnam conflict and assuring them it would be all right 
to go to Vietnam or to return to Vietnam.  Many were sent to 
Vietnam and died.  

The veteran's Department of Defense Form 214 (DD Form 214), 
report of discharge from service, and his other personnel 
records show that the veteran had no overseas service.  His 
primary military occupational specialty (MOS) was social 
work/psychology specialist.  His DA Form 20, enlisted 
qualification report, reflects that his principal duty during 
the period in question was clinical psychology technician.  
As such the Board is satisfied that his stressor is 
consistent with his MOS and is verified.  

The only and most recent VA psychiatric examination for 
compensation purposes was conducted in January 1998.  
Subsequent VA mental health records dated in 1998 and 1999 
show the presence of PTSD symptoms with a diagnosis of 
neurotic depression rendered in July 1998.  In view of the 
varying diagnoses, the Board finds that a contemporaneous VA 
examination is warranted.

Accordingly, the case is REMANDED for the Following:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies any private and VA medical records 
pertaining to treatment for his 
psychiatric illness from October 1999 to 
the present.  

2.  The RO should obtain the medical 
records from the VA facility located in 
Ft. Leavenworth from October 1999 to the 
present.

3.  Thereafter, the veteran should be 
accorded a VA examination by a 
psychiatrist to determine the nature and 
severity of any psychiatric illness, to 
include the PTSD.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  The examiner should be 
informed that the veteran's only reported 
stressor concerning the counseling of 
service personnel with regard to service 
in Vietnam is verified.  If the diagnosis 
of post- traumatic stress disorder is 
deemed appropriate pursuant to DSM- IV 
(see 38 C.F.R. § 4.125(a)), the examiner 
should specify whether the stressor found 
to be established by the record was 
sufficient to produce post- traumatic 
stress disorder; and whether there is a 
link between the current symptomatology 
and the inservice stressor found to be 
established by the record.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case should contain notice of all 
relevant actions taken on the claim for 
benefits to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




